Dismissed and Memorandum Opinion filed December 8, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00336-CR

                 SHAYLA ANGELINE BONIELLO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 20th District Court
                             Milam County, Texas
                         Trial Court Cause No. 26,228

                          MEMORANDUM OPINION

      Appellant, Shayla Angeline Boniello, appeals an order denying her
application for writ of habeas corpus for a reduction of a pretrial bond. On
November 13, 2020, the State filed a motion to dismiss the appeal because
appellant entered a plea of guilt to the offense of capital murder and the trial court
sentenced her to a lifetime of confinement without the possibility of parole.
Appellant’s plea renders this appeal moot. See Martinez v. State, 826 S.W.2d (Tex.
Crim. App. 1992) (holding that an appeal challenging the denial of a pretrial
application for writ of habeas corpus becomes moot when the appellant is
convicted of the underlying offense before the appellate court rules on the writ).
The State attached a copy of the judgment to its motion. The motion has been on
file with this court for 10 days and appellant has not filed a response.

      Accordingly, we dismiss appellant’s appeal as moot.

                                   PER CURIAM


Panel consists of Justices Christopher, Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2